               Case 19-12269-CSS             Doc 1244         Filed 07/02/20        Page 1 of 28




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                §         Chapter 11
                                                      §
MTE HOLDINGS LLC, et al.,                             §         Case No. 19-12269 (CSS)
                                                      §
         Debtors.1                                    §         Jointly Administered
                                                      §
NEXTIER COMPLETION SOLUTIONS                          §
INC.   F/K/A   C&J SPEC-RENT                          §
SERVICES, INC.                                        §
                                                      §
         Plaintiff,                                   §
                                                      §         Adv. Proc. No. ______ (CSS)
v.                                                    §
                                                      §
MDC ENERGY, LLC, MDC TEXAS                            §
OPERATOR LLC, MDC REEVES                              §
ENERGY LLC, and NATIXIS, NEW                          §
YORK BRANCH IN ITS CAPACITY AS                        §
ADMINISTRATIVE   AGENT    AND                         §
LENDER.                                               §
                                                      §
         Defendants.                                  §

     NEXTIER COMPLETION SOLUTIONS INC. F/K/A C&J SPEC-RENT SERVICES,
        INC.’S COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT
    TO DETERMINE VALIDITY, PRIORITY, PERFECTION, VALUE, AND EXTENT OF
             CERTAIN MINERAL LIENS ON THE DEBTORS’ PROPERTY

         NexTier Completion Solutions, Inc., f/k/a C&J Spec-Rent Services, Inc. (“CJSR”), by

and through the undersigned counsel, hereby files this Complaint and Request for Declaratory

Judgment to Determine Validity, Priority, Perfection, Value, and Extent of Certain Mineral Liens

on the Debtors’ Property pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure




1
  The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC (3644)
(collectively, the “Debtors”). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.


                                                          1
111973733.v1
               Case 19-12269-CSS       Doc 1244      Filed 07/02/20     Page 2 of 28




(the “Rules”) to determine the validity, priority, and extent of its statutory mineral liens under

applicable state law on certain of the Debtors’ properties, and respectfully shows as follows:

                                            PARTIES

         1.     Plaintiff CJSR is a corporation organized under the laws of the state of Texas.

         2.     Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis,

Indiana. MDC may be served through its registered agent, Corporation Service Company, 251

Little Falls Drive, Wilmington, Delaware 19808, or its counsel of record in these bankruptcy

cases.

         3.     Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana. MDC Texas Operator may be served through its registered

agent, Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808, or its

counsel of record in these bankruptcy cases.

         4.     Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business

in Indianapolis, Indiana. MDC Reeves may be served through its registered agent, Corporation

Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808, or its counsel of record

in these bankruptcy cases.

         5.     Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties and as a lender (collectively, the “Lenders” and, together with

Natixis, the “Prepetition Secured Parties”) in connection with a $60 million credit facility under




                                                 2
111973733.v1
               Case 19-12269-CSS       Doc 1244     Filed 07/02/20    Page 3 of 28




that certain Credit Agreement dated as of September 17, 2018, (the “Credit Agreement”) with

Defendant MDC.

                                 JURISDICTION AND VENUE

         6.     Defendants MDC, MDC Texas Operator, and MDC Reeves (collectively,

the “Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11

cases styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.) (the “Cases”),

pending in the United States Bankruptcy Court for the District of Delaware (the “Court”).

         7.     This Court has jurisdiction over the Cases and this Complaint pursuant to 28

U.S.C. §§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

         8.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

         9.     Venue of the Cases and this adversary proceeding in this district is proper under

28 U.S.C. §§ 1408 and 1409.

         10.    Pursuant to Rule 7008(a) and rule 7008-1 of the Local Rule of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Rules”), CJSR consents to the Court’s entry of a final judgment or order with respect

to the adversary proceeding if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.




                                                3
111973733.v1
               Case 19-12269-CSS        Doc 1244      Filed 07/02/20     Page 4 of 28




                                     NATURE OF ACTION

         11.    This is an action pursuant to Rules 7001(2) and 7001(9) and the Declaratory

Judgment Act (28 U.S.C. § 2201).

         12.    By this Complaint, CJSR seeks a judgment of this Court declaring the validity,

perfection, value, and extent of certain statutory mineral liens held by CJSR against certain of the

Debtor Defendants’ property and determining the priority of such liens against the prepetition

and postpetition liens, security interests and claims of the Prepetition Secured Parties.

Specifically, CJSR seeks a determination that (i) CJSR holds valid, fully-perfected, and

enforceable statutory mineral liens on certain of the Debtor Defendants’ property described

below, (ii) such valid, fully-perfected, and enforceable statutory mineral liens are senior in

priority to the prepetition and postpetition liens and claims of the Prepetition Secured Parties,

and (iii) determine the value of CJSR’s allowed secured claim.

                                         BACKGROUND

         A.     Procedural History

         13.    On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

         14.    MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC

[Case No. 19-12388, D.I. 6].

         15.    On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,

                                                  4
111973733.v1
               Case 19-12269-CSS       Doc 1244     Filed 07/02/20     Page 5 of 28




and 507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and

Local Rule 4001-2 [D.I. 49] (the “Cash Collateral Motion”) seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties. On November 19, 2019, the Court entered the first interim

order [D.I. 112] (the “First Interim Order”) approving the Cash Collateral Motion on an interim

basis and setting a further hearing on the Motion for December 13, 2019. On December 17,

2019, the Court entered the second interim order [D.I. 297] (the “Second Interim Order”)

approving the Motion on an interim basis and setting a further hearing on the Motion for January

15, 2020, which hearing was subsequently adjourned to January 17, 2020. On January 17, 2020,

the Court entered the third interim order [D.I. 506] (the “Third Interim Order”) approving the

Cash Collateral Motion on an interim basis and setting a further hearing on the Motion for

February 4, 2020. On February 4, 2020, the Court entered the fourth interim order [D.I. 554]

(the “Fourth Interim Order”) approving the Cash Collateral Motion on an interim basis and

setting a further hearing on the Motion for February 24, 2020. On February 27, 2020, the Court

entered the Fifth Interim Cash Collateral Order.      On April 2, 2020 a Sixth Interim Cash

Collateral Order was entered by the court on the Cash Collateral Motion. A stipulation

authorizing an extension of the Sixth Interim Cash Collateral Order was filed with the Court on

May 5, 2020 [D.I. 1047]. The court entered a Final Cash Collateral Order on May 15, 2020 [D.I.

1092]. The referenced interim and final cash collateral orders are collectively referred to as the

“Cash Collateral Order”).

         16.    On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to MDC. In connection with the Cash Collateral Motion, the Prepetition



                                                5
111973733.v1
               Case 19-12269-CSS                Doc 1244         Filed 07/02/20         Page 6 of 28




Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), MDC and certain affiliated

guarantors granted “senior security interests in, and continuing, valid, binding, enforceable and

perfected first priority liens on . . . any interest in any kind of property or asset, whether real,

personal or mixed, or tangible or intangible, including Cash, securities, accounts and contract

rights . . . .” Cash Collateral Order ¶ (D)(i). This assertion of a first priority security interest

includes oil and gas leasehold interests, working interests, and associated property rights.

         17.      According to the relevant land records of Reeves County, the security instruments

for the Credit Documents were not filed against the Debtor Defendant’s real property interests in

that county—and thus the security interests of the Prepetition Secured Parties were not perfected

as to such collateral—until September 25, 2018 as to certain properties or until April 16, 2019 as

to other properties.

         18.      Pursuant to the Cash Collateral Order, the Debtors have admitted and stipulated to

the Prepetition Secured Parties’ claim and security interests. See Cash Collateral Order ¶ (C),

(D), (E), (F).2

         19.      Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as

of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶ 4(a) and


2
  Under paragraph 23 of the Cash Collateral Order, these admissions stipulations are generally binding on all other
parties in interest subject to a challenge period as set forth therein. Paragraph 23 of the Cash Collateral Order
expressly provides, however, that certain “Statutory Lienholders” such as CJSR are not subject to this challenge
period in order to preserve or protect the priority of their respective statutory liens or security interests, and further
that “[n]othing in [the Cash Collateral Order] shall modify the priority of any valid, perfected and non-avoidable
statutory lien in existence on the Petition Date or perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code.” Nevertheless, CJSR asserts that there is a justiciable controversy as set forth in
this Complaint as to the competing priority of its statutory mineral liens with the prepetition and postpetition liens of
the Prepetition Secured Parties.


                                                            6
111973733.v1
                  Case 19-12269-CSS               Doc 1244         Filed 07/02/20         Page 7 of 28




4(b). The postpetition adequate protection liens granted to the Prepetition Secured Parties are

(i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided

the same relative priority with postpetition replacement liens granted to “Statutory Lienholders”

(as defined therein) as the underlying prepetition liens of the parties as of the Petition Date.

           20.       In light of the Cash Collateral Order and the broad assertions of first-position

priority by the Prepetition Secured Parties as to their prepetition and postpetition liens, CJSR

disputes the Prepetition Secured Parties’ prepetition and postpetition security interests insofar as

such security interests are asserted to be superior to certain of the valid, fully-perfected, and

enforceable statutory mineral liens of CJSR as further described herein. 3

           21.       On June 2, 2020, the Bankruptcy Court entered the Order Establishing

Procedures to Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien

Claimants [D.I. 1160] (the “Lien Procedures Order”) providing a mechanism for statutory lien

claimants to, inter alia, assert priority liens over some or all of liens of the Prepetition Secured

Parties. CJSR files this Complaint pursuant to the terms of the Lien Procedures Order.

           B.        CJSR’s Liens

           22.       CJSR performed certain services prior to the Petition Date to or for the benefit of

MDC, MDC Texas Operator and/or MDC Reeves that constituted mineral activities pursuant to

applicable Texas state law. Debtors failed to pay CJSR. The sum of the principal amount due

and owing to CJSR through October 22, 2019 (the “Petition Date”), is at least $1,666,256.494,




3
  Importantly, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide priming liens to the Prepetition
Secured Parties. Both paragraphs expressly provide that the priority of such adequate protection liens “shall be the
same as the relative priorities of the underlying liens as they existed as of the Petition Date or as perfected
subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code.” Cash Collateral Order ¶¶
4(a) and 4(b).
4
    This total is the sum of CJSR’s lien claims, described in two lien affidavits, less various account credits.

                                                              7
111973733.v1
               Case 19-12269-CSS               Doc 1244        Filed 07/02/20         Page 8 of 28




exclusive of accruing interest, attorneys’ fees and other charges, with additional amounts owed

and accrued after the Petition Date.

         23.      After Debtors failed to pay CJSR, CJSR timely filed several mineral liens

contained in one lien affidavit on Debtors’ property in Reeves County, Texas. TEX. PROP CODE §

56.001, et seq. CJSR also filed its Notice of Perfection and Continuation of Liens Pursuant to 11

U.S.C. § 546(b) on June 22, 2020, [D.I. 1200] (the “Lien Perfection Notice”) asserting liens and

claims against MDC, MDC Reeves and MDC Texas Operator.

         24.      Attached hereto as Exhibit 1 is a true and correct copy of CJSR’s lien affidavit 5

(the “CJSR Superior Mineral Liens”)6. Attached hereto as Exhibit 2 is a summary of the CJSR

Superior Mineral Liens in the same format as the Lien Questionnaire required by the Lien

Procedures Order: Attached hereto as Exhibit 3 are true and correct copies of lien notices

provided to the Debtor Defendants, and others, regarding the CJSR Superior Mineral Liens:

                                                                        Date
                              County in
           Well                                Lien Amount             Notice         Date Filed          File No.
                               Texas
                                                                       Served

     Affirmed 6S
                                 Reeves         $186,874.29           4/2/2019         4/24/2019         19-06510
    Nos. 3H and 7H

 Coopers Dream 23
Nos. 1H, 2H, 3H, and             Reeves         $468,385.36           4/2/2019         4/24/2019         19-06510
         4H

    Copperhead 23
                                 Reeves         $348,347.30           4/2/2019         4/24/2019         19-06510
    Nos. 2H and 4H

    Repent 23 No. 1H             Reeves          $94,473.09           4/2/2019         4/24/2019         19-06510


5
  The lien affidavits and the exhibits attached thereto include invoices, the agreements, property descriptions, notices
and other documents and information relevant to the liens.
6
  To the extent allowed by law, CJSR also asserts statutory on the Seattle Slew 17 No. 1H for which CJSR will
submit a Lien Validation and Support Form pursuant to the terms of the Lien Procedures Order. CJSR does not
assert at this time that these liens have priority over the liens of the Prepetition Secured Parties. Therefore, those
liens are not included in this complaint at this time.

                                                           8
111973733.v1
               Case 19-12269-CSS       Doc 1244      Filed 07/02/20    Page 9 of 28




    Runaway Ghost
                           Reeves       $178,094.10       4/2/2019     4/24/2019       19-06510
      23 No. 2H

   Toyah B No. 2H          Reeves       $98,868.58        4/2/2019     4/24/2019       19-06510

   War Admiral 24
                           Reeves       $167,103.95       4/2/2019     4/24/2019       19-06510
   Nos. 4H, and 6H



         25.    Pursuant to Chapter 56.003, the CJSR Superior Mineral Liens encumber:

(1) the material, machinery, and supplies furnished or hauled by the lien claimant;

(2) the land, leasehold, oil or gas well, water well, oil or gas pipeline and its right-of-way, and
lease for oil and gas purposes for which the labor was performed or material, machinery, or
supplies were furnished or hauled, and the buildings and appurtenances on this property;

(3) other material, machinery, and supplies used for mineral activities and owned by the owner
of the property listed in Subdivision (2); and

(4) other wells and pipelines used in operations related to oil, gas, and minerals and located on
property listed in Subdivision (2).

         26.    The CJSR Superior Mineral Liens encumber the following property in the

Properties as defined in the CJSR Superior Mineral Liens including, without limitation: (i) the

interest of the contracting party and the interest of any mineral property owner on whose behalf

the contracting party contracted (ii) the interest of identified working interest owners with a

recorded assignment as of the applicable mineral lien inception date; and (iii) the interest of any

working interest owner without a recorded assignment as of the applicable mineral lien inception

date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782, 784 (Tex. App.—Eastland 1992, no

writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v. Trevor Rees-Jones, Trustee for

Apache Services, Inc., 799 S.W.2d 463, 465–66 (Tex. App.—El Paso 1990, writ denied);

McCarty v. Halliburton Company, 725 S.W.2d 817, 821 (Tex. App.—Eastland 1987, writ ref’d.

n.r.e.). Under applicable Texas law, where multiple leases are operated as a pooled unit or a



                                                9
111973733.v1
               Case 19-12269-CSS              Doc 1244        Filed 07/02/20         Page 10 of 28




proration unit 7, mineral liens extend to and encumber the totality of the acreage of each lease

included (in whole or in part) in the applicable pooled unit. See Tex. Prop. Code § 56.003;

Texcalco, Inc. v. McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.—Eastland 1975, no writ);

Dunigan Tool & Supply Co. v. Burris, 427 S.W.2d 341 (Tex. Civ. App.—Eastland 1968, writ

ref’d n.r.e.). Upon information and belief, certain of the leases referenced herein were operated

as a pooled/proration unit and therefore the CJSR Superior Mineral Liens extend to and

encumber the entire pooled/proration unit and relate back to the commencement of the furnishing

of labor and/or materials for the pooled/proration unit. Once secured by filing a lien affidavit and

perfected, the inception date of CJSR’s Superior Mineral Liens on the properties described

therein relates back to the commencement of the furnishing of labor and/or material on the

properties. See TEX. PROP. CODE §§ 56.004-56.005; see also Youngstown Sheet & Tube Co. v.

Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R. 14,

20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas law the mechanic’s

and materialmen’s lien filed by a mineral contractor automically [sic] relates back to the date that

it first furnishes materials and services to the oil and gas lease so long as the contractor files a

lien affidavit in the proper county clerk’s office within six months of concluding its activities on

the tract.”); Bandera Drilling, 824 at 784; Trevor Rees-Jones, Trustee, 799 S.W.2d at 467; In re

Cornerstone E & P Co., L.P., 436 B.R. 830, 839 (Bankr. N.D. Tex. 2010), supplemented, 436

B.R. 865 (Bankr. N.D. Tex. 2010). Exhibit 15 sets forth the dates of CJSR’s work and the lien

inception dates for each of the CJSR Superior Mineral Liens.


7
  Non-pooled lands on which wells are drilled are often referred to as “proration units” rather than “pooled units” per
Texas Railroad Commission terminology. 16 TEX. ADMIN. CODE § 3.38(a)(3) (Defining proration units as “acreage
assigned to a well for the purpose of assigning [production] allowables and allocating allowable production to the
well”). Here, there is no voluntary pooling of tracts to form a single unit, but rather the unit includes every tract
traversed by a wellbore. See Browning Oil Co., Inc. v. Luecke, 38 S.W.3d 625, 634 (Tex. App.—Austin 2000, pet.
denied). Although the two terms have different meanings and are often confused, both “pooled” units and
“proration” units are part of the same “land” or “leasehold” for a particular well.

                                                         10
111973733.v1
               Case 19-12269-CSS       Doc 1244      Filed 07/02/20    Page 11 of 28




         27.     CJSR properly perfected the CJSR Superior Mineral Liens by timely filing lien

affidavits and, to the extent required, serving notice thereof on the proper parties. CJSR asserts

the liens as a mineral contractor as to MDC’s interests, if any. CJSR also asserts the liens as

mineral contractor as to MDC Texas Operator and MDC Reeves pursuant to the sham contractor

theory in light of their common ownership or control with MDC. Additionally and/or

alternatively, CJSR asserts the liens as a mineral subcontractor for which it sent notice to MDC

Texas Operator and MDC Reeves.

         C.      The Prepetition Secured Parties’ Mortgages

         28.     The Prepetition Secured Parties assert priority over CJSR by virtue of recording

the following security instruments for the Credit Documents (the “Mortgages”):

                    Instrument                          County        Date Filed     Vol/Pg

Deed of Trust, Assignment, Security Agreement,
   Fixture Filing, Financing Statement, and             Reeves        9/25/2018     1660/401
          Assignment of Production

Deed of Trust, Assignment, Security Agreement,
   Fixture Filing, Financing Statement, and             Reeves        9/25/2018     1661/001
          Assignment of Production

Being, the “Original Mortgages”.

                    Instrument                          County        Date Filed     Vol/Pg

  Supplement and First Amendment to Deed of
 Trust, Assignment, Security Agreement, Fixture
                                                        Reeves        4/16/2019     1764/341
 Filing, Financing Statement, and Assignment of
                   Production

  Supplement and First Amendment to Deed of
 Trust, Assignment, Security Agreement, Fixture
                                                        Reeves        4/16/2019     1764/496
 Filing, Financing Statement, and Assignment of
                   Production

Being, the “Supplemental Mortgages”.

                                                11
111973733.v1
               Case 19-12269-CSS             Doc 1244        Filed 07/02/20        Page 12 of 28




         29.     As stated by the United States Bankruptcy Court for the Northern District of

Texas, Texas law provides that:

         “the inception date of a mineral contractor lien relates back to the date work was
         first performed or materials first supplied, but the lien does not affect an
         encumbrance that attached to land or a leasehold before the lien's inception. Thus,
         under the ‘first in time’ rules under Texas . . . law, [a lender] will only take first
         priority over a valid [mineral lienholder] on a particular oil and gas lease where
         [such lender] perfected its lien prior to the date that the [mineral lienholder] first
         provided labor or materials attributable to that lease.”

Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal., NA (In re Cornerstone E&P Co.,

LP), 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010).

         30.     The Original Mortgages convey and grant a lien as to Hydrocarbon Interests,8

which are defined as including:

         (a) all rights, options, titles, interests and estates now owned . . . by the Mortgagor
         in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
         hydrocarbon leases . . . which are described on Exhibit A . . .

§ 1.7 of the Original Mortgages.

         31.     The Supplemental Mortgages convey and grant a lien as to Additional

Hydrocarbon Interests,9 which are defined as including:

         (i) all rights, options, titles, interests and estates now owned . . . by the Mortgagor
         in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
         hydrocarbon leases . . . which are described on Exhibit A . . .

§ 1 (d) of the Supplemental Mortgages.

         32.     Exhibit A to the Mortgages contains a list of oil and gas leases taken by MDC

Reeves or assigned to MDC Reeves being conveyed as collateral and lists several wells that


8
  Specifically, Section 2.1 of the Original Mortgages conveys and grants a lien as to “Collateral.” Collateral as
defined includes “Realty Collateral.” § 1.1. Realty Collateral as defined includes “Oil and Gas Properties.” § 1.11.
And Oil and Gas Properties is defined to include “Hydrocarbon Interests.” § 1.9.
9
  Specifically, Section 3 of the Supplemental Mortgages conveys and grants a lien as to “Additional Collateral.”
Additional Collateral as defined includes “Additional Realty Collateral.” § 1(a). Additional Realty Collateral as
defined includes “Additional Oil and Gas Properties.” § 1(h). And Additional Oil and Gas Properties is defined to
include “Additional Hydrocarbon Interests.” § 1(e).

                                                        12
111973733.v1
               Case 19-12269-CSS        Doc 1244       Filed 07/02/20     Page 13 of 28




Mortgagor may have intended to encumber. However, the schedule of leases attached to the

Mortgages omits several of the oil and gas leases covering mineral interests in the lands on

which the Affirmed 6S Nos. 3H & 7H; the Coopers Dream 23 Nos. 1H, 2H, 3H & 4H; the

Copperhead 23 Nos. 2H & 4H; the Repent 23 No. 1H; Runaway Ghost 23 No. 2H; the Toyah B

No. 2H; and the War Admiral 24 Nos. 4H & 6H are located.

         D.      The CJSR Superior Mineral Liens Have Priority over the Mortgages

                 1.     The Mortgages Violate the Statute of Frauds as to Certain Leases and
                        Therefore Provide No Notice of a Perfected Claim

         33.     Contracts for the transfer or assignment of real property interests such as oil and

gas interests are subject to the Statute of Frauds. See Long Trusts v. Griffin, 222 S.W.3d 412, 416

(Tex. 2006). To satisfy the Statute of Frauds, a legal description must provide within the

document, or by reference to some other writing in existence at the time of the document, the

means or information by which the land being conveyed can be identified, and located on the

ground, with reasonable certainty. Williams v. Ellison, 493 S.W.2d 734, 736 (Tex. 1973).

Essentially, “[i]f enough appears in the description so that a person familiar with the area can

locate the premises with reasonable certainty, it is sufficient to satisfy the Statute of Frauds.”

Gates v. Asher, 280 S.W.2d 247, 248-49 (Tex. 1955).

         34.     First of all, the list of wells at the end of Exhibit A in the Original Mortgages does

not satisfy the Statute of Frauds insofar as it is an attempt to describe leases and lands. Set forth

below is the description provided in Exhibit A to the Original Mortgage for the Affirmed 6

properties, Copperhead 23 properties, Toyah B properties and War Admiral 24 properties:

      Lease                Operator          Well #        API #            NRI       Status    Type

   Affirmed 6          MDC TEXAS               2H,     42-389-35559     0.51128827 Active Producer
                      OPERATOR, LLC            8H



                                                  13
111973733.v1
               Case 19-12269-CSS       Doc 1244        Filed 07/02/20    Page 14 of 28




      Lease               Operator          Well #        API #            NRI       Status    Type

Copperhead 23         MDC TEXAS              1H        42-389-34383     0.57487486 Active Producer
                     OPERATOR, LLC

    Toyah B           MDC TEXAS               1        42-389-31338     0.75000000 Active Producer
                     OPERATOR, LLC

    Toyah B           MDC TEXAS               2        42-389-31433     0.75000000    SI      Producer
                     OPERATOR, LLC

War Admiral 24        MDC TEXAS              1H        42-389-35757     0.47736591 Active Producer
                     OPERATOR, LLC



         35.     This does not satisfy Texas law, specifically the Statue of Frauds. This schedule

included in Exhibit A to the Original Mortgage does not reference the specific wells CJSR

performed on in connection with the liens—Affirmed 6S Nos. 3H & 7H; Copperhead 23 Nos.

2H & 4H; Toyah B No. 2H; and War Admiral 24 Nos. 4H & 6H . Even if it did, it would be

insufficient because a legal description that references the name of a well and the well’s API or

Texas RRC number does not provide enough information to identify the lands covered with

reasonable certainty. See Carpenter v. Phelps, 391 S.W.3d 143, 145-46 (Tex. App.—Houston

[1st Dist.] 2011, no pet.). In Carpenter v. Phelps, a contract providing for the sharing of costs

and revenues of production from a lease described the property as Texas Railroad Commission

“Oil Lse/Gas ID no. 08294” and “the M.T. Cole ‘A’ Lease in Gregg County, Texas.” Id. at 145.

Although a landman testified at trial that “he could obtain a list of the wells [at issue] and

physically locate them based on an Internet search using the ‘lease number’,” the court held that

the Railroad Commission information did not provide a “nucleus of the property’s description”

that would permit the admission of parol evidence to supplement the description. Id. at 148-49

(citing Asher v. Gates, 280 S.W.2d 247, 248 (Tex. 1955). Here, the inclusion of lease names and



                                                  14
111973733.v1
               Case 19-12269-CSS        Doc 1244       Filed 07/02/20    Page 15 of 28




API numbers also does not provide a nucleus of description that would permit parol evidence as

to what lands might be described.

         36.     To satisfy the Statute of Frauds, the legal description must include the means or

data to identify the lease being described with reasonable certainty. See Long Trusts, 222 S.W.3d

at 416. Typically, leases are identified by including the names of Lessors, Lessees, dates of the

leases and/or dates of recording, file numbers and/or volume and page numbers, acreage amounts

and/or section or survey information. See id. at 416-17. Here, Exhibit A to the Original Mortgage

fails to include any of this information as to a number of leases. The failure to include any

information as to an oil and gas lease purported to be covered by a conveyance would thus

violate the Statute of Frauds as to that lease—i.e., omission of a reference to a lease is

functionally equivalent to omitting a tract from a conveyance intended to convey multiple

properties. See Tanya L. McCabe Tr. v. Ranger Energy LLC, 531 S.W.3d 783, 799 (Tex. App.—

Houston [1st Dist.] 2016, pet. denied). Therefore, absent any additional language, the failure to

include a lease in Exhibit A of the Mortgages means that the Mortgages fail to satisfy the Statute

of Frauds as to that lease.

         37.     A conveyance is void unless it contains a description of the property it purports to

convey. See AIC Mgmt. v. Crews, 246 S.W.3d 640, 645 (Tex. 2008) (“Like any other

conveyance of property, a . . . foreclosure of a . . . lien upon real estate which fails to describe a

definite tract of land is void.”); see also Smith v. Sorelle, 87 S.W.2d 703, 705 (1935); see also

Nguyen v. Yovan, 317 S.W.3d 261, 267 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). And

a void conveyance of portions of property in an encumbrance cannot be the basis for a perfected

security interest in those portions of property. Tanya L. McCabe Tr., 531 S.W.3d at 799 (“A

trustee’s power to sell property must be exercised in strict compliance with the deed of trust, and



                                                  15
111973733.v1
               Case 19-12269-CSS           Doc 1244        Filed 07/02/20      Page 16 of 28




a foreclosure sale purchaser obtains only that title which the trustee has authority to convey.”);

see also Oil Field Salvage Co. v. Simon, 168 S.W.2d 848, 854 (1943) (holding that holder of lien

on only a portion of a leasehold interest was only entitled to priority as to that portion of the

leasehold).

         38.     Presumably, to account for such omissions, the definition of Hydrocarbon

Interests includes “cover-all” language:

         1.7     “Hydrocarbon Interests” means (a) all rights, options, titles, interests and
         estates now owned . . . by the Mortgagor in and to oil and gas leases, oil, gas and
         mineral leases, or other liquid or gaseous hydrocarbon leases, fee interests,
         surface interests, mineral fee interests, overriding royalty and royalty interests, net
         profit interests and production payment interests, including any reserved or
         residual interests of whatever nature, in each case, which are described on
         Exhibit A, and (b) all other interests of the Mortgagor now owned . . . in and to
         the lands that are subject to any of the leases and other instruments described in
         Exhibit A, regardless of whether such other interests are incorrectly described in
         or omitted, in whole or in part, from Exhibit A.

§ 1.7 of the Original Mortgages (emphasis added).10

         39.     Texas courts disfavor a liberal reading of blanket land descriptions. See, e.g.,

Smith v. Allison, 301 S.W.2d 608, 611 (Tex. 1956) (holding that a deed purporting to include

“not only the above described land, but also any and all other land and interest in land owned or

claimed by the Grantor in said survey or surveys in which the above described land is situated or

in adjoining the above described land” rendered a deed ambiguous as to the land conveyed);

Jones v. Colle, 727 S.W.2d 262, 263 (Tex. 1987) (holding that a Mother Hubbard clause in an oil

and gas lease covering 68.72 acres did not operate to lease an adjoining 49.34 acre tract); J.

Hiram Moore, Ltd. v. Greer, 172 S.W.3d 609, 614 (Tex. 2005) (holding that a blanket grant of

land was invalid where the specific grant failed because the grantor did not own title to the tract

described in the specific grant). Such a blanket description will only be upheld where

10
  The Supplemental Mortgages include substantially similar language as to the Additional Hydrocarbon Interests.
See § 1(d).

                                                      16
111973733.v1
               Case 19-12269-CSS       Doc 1244         Filed 07/02/20   Page 17 of 28




“objectively defined boundaries in [a] property description [] . . . provide reasonably certain

identification.” In re Cornerstone 436 B.R. at 844 (citing Long Trusts, 222 S.W.3d at 416 and

Westland Oil Development Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 908-09 (Tex. 1982)). And

furthermore, descriptions referencing “my property”, “my land” or land “owned by me” are only

sufficient when it is shown by extrinsic evidence that the conveying party only owns interests in

tracts that meet very specific criteria. See Kmiec v. Reagan, 556 S.W.2d 567, 569 (Tex. 1977)

(“When the grantor is stated to be the owner of the property to be conveyed and it is proved that

the grantor owns only a single tract answering the description, the land is identified with

reasonable certainty.”) Here, the granting of a lien on “all other interests of the Mortgagor now

owned . . . in and to the lands that are subject to any of the leases and other instruments described

in Exhibit A” stretches the concepts of “objectively defined boundaries” to its breaking point.

Had MDC granted a lien on “all my interests in Reeves County,” such a description may

arguably be valid. See In re Cornerstone 436 B.R. at 844. Had MDC granted a lien on “all my

interests in the lands depicted on the attached plat,” such a description may also arguably be

valid. See Dixon v. Amoco Prod. Co., 150 S.W.3d 191, 194–96 (Tex. App.—Tyler 2004, pet.

denied). But in this instance, the inclusion of some leases, the exclusion of others and an attempt

to capture those excluded leases with vague cover-all language is not in accordance with Texas

courts’ skeptical views of blanket descriptions.

         40.     Additionally, the blanket description language is followed by the phrase,

“regardless of whether such other interests are incorrectly described in or omitted, in whole or in

part, from Exhibit A.” When interpreting conveyances, Texas courts examine the entire

instrument and seek to harmonize and give effect to all provisions so that none will be

meaningless. U.S. Shale Energy II, LLC v. Laborde Properties, L.P., 551 S.W.3d 148, 151 (Tex.



                                                   17
111973733.v1
               Case 19-12269-CSS          Doc 1244     Filed 07/02/20      Page 18 of 28




2018). Accordingly, different clauses in sentences are not to be read independently, but must be

reconciled with one another. Id. at 153. Here, the phrase regarding “incorrectly described . . . or

omitted” interests must be read as limiting the catch-all language to apply only to interests of the

MDC that were incorrectly described or omitted. But, as noted above, an improperly described or

omitted tract from a legal description renders a conveyance void as to that tract. Tanya L.

McCabe Tr., 531 S.W.3d at 799. The Texas legislature has specifically provided a mechanism

for adding interests in land to conveyances that were improperly described or omitted in the

original instrument—parties to an original transaction or their successors-in-interest may execute

a correction instrument to add land or remove land from a conveyance that correctly conveys

other land. TEX. PROP. CODE § 5.029. Absent a proper use of the Correction Instrument Statutes

to add incorrectly described or omitted properties, third parties are not on notice of any liens on

those properties. See Yates Energy Corp. v. Broadway Nat'l Bank, Tr. of Mary Frances Evers

Tr., 04-17-00310-CV, 2018 WL 6626605, at *6 (Tex. App.—San Antonio Dec. 19, 2018, pet.

filed). Accordingly, CJSR had no notice of the Prepetition Secured Parties’ purported lien on the

following properties and therefore, the CJSR Superior Mineral Liens have priority over the

prepetition and post-petition liens and claims of the Prepetition Secured Parties as to at least the

following properties:

                         Leases Omitted from the Original Mortgages
       Well/Unit                Lessor               Lessee         Lse Date               Vol   Pg
Toyah B                  Barbara M. Goede            TXO Production Corp.      12/2/1982   430   484
Toyah B                  Margaret M. Reese           TXO Production Corp.      12/2/1982   431   96
                                                     Boyd & McWilliams
Copperhead 23 Unit       Melanie M. Kolby                                      9/14/2010   853   114
                                                     Investments, LLC
                                                     Boyd & McWilliams
Runaway Ghost 23         Melanie M. Kolby                                      9/14/2010   853   114
                                                     Investments, LLC
                                                     Boyd & McWilliams
War Admiral 24           Melanie M. Kolby                                      9/14/2010   853   114
                                                     Investments, LLC
                                                     Boyd & McWilliams
Copperhead 23 Unit       Pattie Wolfe Mitchell                                 9/13/2010   853   116
                                                     Investments, LLC
Copperhead 23 Unit       Jerry M. Moore              San Saba Resources, LLC   9/14/2010   855   285
Runaway Ghost 23         Jerry M. Moore              San Saba Resources, LLC   9/14/2010   855   285


                                                 18
111973733.v1
               Case 19-12269-CSS        Doc 1244          Filed 07/02/20       Page 19 of 28




                        Leases Omitted from the Original Mortgages
       Well/Unit               Lessor               Lessee         Lse Date                   Vol    Pg
War Admiral 24          Jerry M. Moore                San Saba Resources, LLC     9/14/2010    855   285
Affirmed 6              Teresa Bell                   San Saba Resources, LLC     1/21/2011    868   616
                        Mary R. Callahan, by          Red Willow Production
Coopers Dream 23                                                                  2/22/2014   1073   732
                        Barbara C. Tocco A-I-F        LLC
                        Barbara C. Tocco, as
Copperhead 23 Unit      agent and attorney in fact    San Saba Resources, LLC     2/22/2014   1073   732
                        for Mary R. Callahan
                                                      Red Willow Production,
Copperhead 23           Maribeth Stephens                                         2/4/2014    1096   148
                                                      LLC
                                                      Red Willow Production,
Repent 23               Maribeth Stephens                                         2/4/2014    1096   148
                                                      LLC
                                                      Red Willow Production,
Runaway Ghost 23        Maribeth Stephens                                         2/4/2014    1096   148
                                                      LLC
                        Diahn Rae Ehlers aka
                                                      MDC Reeves Energy,
War Admiral 24          Diahn Ehlers and Dee                                      8/3/2015    1201    0
                                                      LLC
                        Seymour
                                                      MDC Reeves Energy,
War Admiral 24          WI-CCS, LP                                                6/19/2015   1201   161
                                                      LLC
                                                      MDC Reeves Energy,
Runaway Ghost 23        Pattie Wolfe Mitchell                                     7/29/2015   1201   523
                                                      LLC
                                                      MDC Reeves Energy,
War Admiral 24          Patti Wolfe Mitchell                                      7/29/2015   1201   523
                                                      LLC
                                                      MDC Reeves Energy,
Runaway Ghost 23        Peggi Wolfe Morgan                                        7/29/2015   1201   529
                                                      LLC
                                                      MDC Reeves Energy,
War Admiral 24          Peggi Wolfe Morgan                                        7/29/2015   1201   529
                                                      LLC
                                                      MDC Reeves Energy,
Runaway Ghost 23        Jack P. Wolfe                                             7/29/2015   1201   535
                                                      LLC
                                                      MDC Reeves Energy,
War Admiral 24          Jack P. Wolfe                                             7/29/2015   1201   535
                                                      LLC
                        Charlotte T. Slack, a         MDC Reeves Energy,
Affirmed 6                                                                        8/15/2015   1201   541
                        widow                         LLC
                                                      MDC Reeves Energy,
Affirmed 6              RCS, Inc.                                                 8/16/2015   1208   364
                                                      LLC
                                                      MDC Reeves Energy,
Affirmed 6              Westway Ranches, LLC                                     11/11/2015   1229   408
                                                      LLC
                                                      MDC Reeves Energy,
Repent 23               John R. Atkinson, Jr.                                     8/31/2015   1229   480
                                                      LLC
                                                      MDC Reeves Energy,
Runaway Ghost 23        John R. Atkinson, Jr.                                     8/31/2015   1229   480
                                                      LLC
                                                      MDC Reeves Energy,
War Admiral 24          John R. Atkinson, Jr.                                     8/31/2015   1229   480
                                                      LLC
                        Birdie Slack Investments,     MDC Reeves Energy,
Repent 23                                                                         11/1/2015   1229   506
                        LLC                           LLC
                        Birdie Slack Investments,     MDC Reeves Energy,
War Admiral 24                                                                    11/1/2015   1229   506
                        LLC                           LLC
                                                      MDC Reeves Energy,
Affirmed 6              Moore Capital, Ltd.                                       11/6/2015   1243   384
                                                      LLC
                        John J. Cody, individually
                        and as Trustee of the John    MDC Reeves Energy,
Affirmed 6                                                                        1/5/2016    1250   167
                        J. Cody Trust dated May       LLC
                        17, 2003


                                                     19
111973733.v1
               Case 19-12269-CSS        Doc 1244         Filed 07/02/20         Page 20 of 28




                        Leases Omitted from the Original Mortgages
       Well/Unit               Lessor               Lessee         Lse Date                    Vol    Pg
                                                     MDC Reeves Energy,
Affirmed 6              Elizabeth Cody-Rutter                                      1/5/2016    1250   169
                                                     LLC
War Admiral 24          Clauda Crossler              Kew Drilling                  4/11/2016   1267   551
War Admiral 24          Hackberry, LLC               Kew Drilling                  4/11/2016   1267   553
                                                     Three Rivers Asquisition
Toyah B                 Judy and Glenn McAfee                                     11/10/2016   1349   710
                                                     III, LLC
                                                     Three Rivers Asquisition
Toyah B                 Laura Wallace                                              11/3/2016   1352   385
                                                     III, LLC
                                                     Three Rivers Asquisition
Toyah B                 Frank Montgomery                                           11/3/2016   1352   387
                                                     III, LLC
                                                     Three Rivers Asquisition
Toyah B                 Julia Waters                                               11/3/2016   1353   660
                                                     III, LLC
                                                     Three Rivers Asquisition
Toyah B                 Carolyn Thurmond                                           11/3/2016   1353   662
                                                     III, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Martha Slack Reid                                          11/1/2016   1373   446
                                                     Properties, LLC
                        Dorr Petroleum Land          Black Oak Oil and Gas
Toyah B                                                                            11/7/2016   1373   451
                        Management, LLC              Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Ann S. McPherson                                           11/8/2016   1373   452
                                                     Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Kathryn Smith                                             11/23/2016   1373   453
                                                     Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Lynn Labay                                                11/22/2016   1373   454
                                                     Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Helen Jo Creath                                           11/18/2016   1373   455
                                                     Properties, LLC
                                                     Three Rivers Asquisition
Toyah B                 Stever Montgomery                                          11/3/2016   1373   456
                                                     III, LLC
                        Billie Jo David, by and
Coopers Dream 23        through Attorney-in-Fact,    Herbert R. Rehders, III       2/1/2017    1376   397
                        Candice Jo Rehders
                                                     Three Rivers Asquisition
Toyah B                 Betsy P. Hamilton                                          11/2/2016   1379   659
                                                     III, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Bonnie L. Kribbs                                          11/23/2016   1379   660
                                                     Properties, LLC
                        Kenneth Roy Slack
                                                     Black Oak Oil and Gas
Toyah B                 Revocable Trust dated                                      11/1/2016   1379   661
                                                     Properties, LLC
                        July 31, 2008
                                                     Scarlet Land Services,
Toyah B                 Gail B. Armstrong                                          3/15/2017   1392   633
                                                     LLC
                        Beverly Jan Whingham         Black Oak Oil and Gas
Toyah B                                                                            2/10/2017   1404   789
                        Harshman                     Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Cliff Judson Whigham, Jr.                                  2/9/2017    1404   790
                                                     Properties, LLC
                        Dorothy Pauline              Black Oak Oil and Gas
Toyah B                                                                            2/13/2017   1404   791
                        Whigham Schwab               Properties, LLC
                        Patricia Ann Whigham         Black Oak Oil and Gas
Toyah B                                                                            2/10/2017   1404   792
                        Schwab                       Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Mary Ann Robinson                                          3/17/2017   1404   793
                                                     Properties, LLC
                                                     Black Oak Oil and Gas
Toyah B                 Kari Luann Poer Putnam                                     1/25/2017   1404   796
                                                     Properties, LLC


                                                    20
111973733.v1
                Case 19-12269-CSS           Doc 1244     Filed 07/02/20         Page 21 of 28




                           Leases Omitted from the Original Mortgages
       Well/Unit                  Lessor               Lessee         Lse Date                 Vol    Pg
                                                       Black Oak Oil and Gas
Toyah B                   Kelly lynn Poer                                          2/1/2017    1404   797
                                                       Properties, LLC
                                                       Black Oak Oil and Gas
Toyah B                   Russell Thomas Poer                                      2/15/2017   1404   798
                                                       Properties, LLC
                                                       Black Oak Oil and Gas
Toyah B                   Robert Emmett Poer                                       1/24/2017   1404   799
                                                       Properties, LLC
                                                       Black Oak Oil and Gas
Toyah B                   Rosanne Poer Emmon                                       1/13/2017   1404   800
                                                       Properties, LLC
                                                       Scarlet Land Services,
Toyah B                   Jeanette Longoria                                        5/5/2017    1422   391
                                                       LLC
Toyah B                   Ann McGoveny                 Buck Oil & Gas, LLC        12/1/2017    1525   710
Toyah B                   Melissa Camuglia             Buck Oil & Gas, LLC        12/15/2017   1525   721
                                                       MDC Reeves Energy,
Coopers Dream 23          Desert Partners IV, LP                                   7/5/2018    1643   314
                                                       LLC

                        Leases Omitted from the Supplemental Mortgages
       Well/Unit                Lessor                Lessee        Lse Date                   Vol    Pg
                                                       MDC Reeves Energy,
Runaway Ghost 23          Maribeth Stephens                                        12/5/2018   1742   644
                                                       LLC
                                                       MDC Reeves Energy,
Runaway Ghost 23          Sarajane Stoudenmire                                     12/5/2018   1742   650
                                                       LLC
                                                       MDC Reeves Energy,
Runaway Ghost 23          Vivian H. Steiner                                       12/27/2018   1742   652
                                                       LLC
                          Vivian H. Steiner aka        MDC Reeves Energy,
Copperhead 23                                                                     12/27/2018   1742   655
                          Vivyan Steiner               LLC
                          Vivian H. Steiner aka        MDC Reeves Energy,
Repent 23                                                                         12/27/2018   1742   655
                          Vivyan Steiner               LLC
                          Vivian H. Steiner aka        MDC Reeves Energy,
Runaway Ghost 23                                                                  12/27/2018   1742   655
                          Vivyan Steiner               LLC
                                                       MDC Reeves Energy,
Toyah B                   Desert Parners VI, LP                                    2/1/2019    1754   354
                                                       LLC

                  2.     The After-Acquired Title Provisions Do Not Act to Provide Notice of a
                         Lien on a Lease Unless the Lease Was Pooled by a Unit Designation
                         Prior to CJSR Commencing Work.

          41.     Mortgages purporting to cover all land or interests a party may acquire in the

future by virtue of an after-acquired property clause do not impart constructive notice because

they are not in the chain of title. TEX. PROP. CODE, Title 2 App., Tex. Title Examination

Standards § 4.50, State Bar of Tex. Joint Editorial Bd. (citing First Nat. Bank v. Sw. Lumber Co.

of New Jersey, 75 F.2d 814, 816 (5th Cir. 1935)). In order for such an after-acquired property

provision to impart notice, it must describe the exact property to be acquired in the future. In re



                                                   21
111973733.v1
               Case 19-12269-CSS           Doc 1244        Filed 07/02/20      Page 22 of 28




Cornerstone, 436 B.R. at 862 (citing Simon v. State Mut. Life Assur. Co., 126 S.W.2d 682, 685

(Tex. Civ. App.—Dallas 1939, writ ref’d).

         42.     Presumably, to account for leases the Debtor Defendants were to acquire in the

future, the definition of Hydrocarbon Interests includes “after-acquired” language:

         1.7     “Hydrocarbon Interests” means (a) all rights, options, titles, interests and
         estates now owned or hereafter acquired by the Mortgagor in and to oil and gas
         leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases,
         fee interests, surface interests, mineral fee interests, overriding royalty and royalty
         interests, net profit interests and production payment interests, including any
         reserved or residual interests of whatever nature, in each case, which are
         described on Exhibit A, and (b) all other interests of the Mortgagor now owned or
         hereafter acquired in and to the lands that are subject to any of the leases and
         other instruments described in Exhibit A, regardless of whether such other
         interests are incorrectly described in or omitted, in whole or in part, from
         Exhibit A.

§ 1.7 of the Original Mortgages (emphasis added).11 Assuming for argument’s sake that CJSR

was on notice of the Prepetition Secured Parties’ security interest in leases that the Debtor

Defendants owned at the time the Original Mortgages and/or the Supplemental Mortgages were

recorded regardless of whether those leases were specifically listed on the Exhibits to the

Mortgages, the after-acquired language only provides notice to CJSR of leases obtained after the

recordation of the Mortgages if those leases were specifically and correctly listed on a unit

designation that was recorded in the Reeves County real property records prior to CJSR

providing goods and/or services to the Debtor Defendants. See In re Cornerstone 436 B.R. at

865.

         43.     CJSR commenced work on the Copperhead 23 Well(s) on December 1, 2018.

The Unit Designation for the Copperhead 23 Unit was not filed of record until September 30,

2019. CJSR commenced work on the Runaway Ghost 23 Wells(s) on December 5, 2018. No


11
  The Supplemental Mortgages include substantially similar language as to the Additional Hydrocarbon Interests.
See § 1(d).

                                                      22
111973733.v1
                Case 19-12269-CSS            Doc 1244         Filed 07/02/20        Page 23 of 28




Unit Designation for the Runaway Ghost 23 Unit has been filed of record.12 CJSR commenced

work on the Coopers Dream 23 Well(s) on December 12, 2018. No Unit Designation for the

Coopers Dream 23 Unit has been filed of record. CJSR commenced work on the Toyah B

Well(s) on January 3, 2019. No Unit Designation for the Toyah B Unit has been filed of record.

CJSR commenced work on the Repent 23 Well(s) on January 20, 2020. No Unit Designation for

the Repent 23 Unit has been filed of record.

          44.     Therefore, under the holding of In re Cornerstone, CJSR was not on notice of the

Prepetition Secured Parties’ purported liens on the following properties and therefore, the CJSR

Mineral Liens have priority over the prepetition and post-petition liens, security interests and

claims of the Prepetition Secured Parties as to the following properties:

                            Leases Not Covered by After-Acquired Clause
       Well/Unit                   Lessor                Lessee       Lease Date Vol                            Pg
                             Courtney Holt Cowden,         MDC Reeves Energy,
Coopers Dream 23                                                                         9/1/2018     1681      507
                             Jr.                           LLC
                             Patch Energy, LLC and
                                                           MDC Reeves Energy,
Coopers Dream 23             Candlewood Resources,                                      10/24/2018    1706      394
                                                           LLC
                             LLC
                                                           MDC Reeves Energy,
Runaway Ghost 23             Maribeth Stephens                                           12/5/2018    1742      644
                                                           LLC
                                                           MDC Reeves Energy,
Runaway Ghost 23             Sarajane Stoudenmire                                        12/5/2018    1742      650
                                                           LLC
                                                           MDC Reeves Energy,
Runaway Ghost 23             Vivian H. Steiner                                          12/27/2018    1742      652
                                                           LLC
                             Vivian H. Steiner aka         MDC Reeves Energy,
Copperhead 23                                                                           12/27/2018    1742      655
                             Vivyan Steiner                LLC
                             Vivian H. Steiner aka         MDC Reeves Energy,
Runaway Ghost 23                                                                        12/27/2018    1742      655
                             Vivyan Steiner                LLC
                                                           MDC Reeves Energy,
Toyah B                      Desert Parners VI, LP                                       2/1/2019     1754      354
                                                           LLC
                                                           MDC Reeves Energy,
Coopers Dream 23             Lambert Land Co.                                            1/10/2019    1775      394
                                                           LLC


12
  See note 7, supra discussing the principles of pooled units and proration units. The Texas Railroad Commission is
a conservation body and does not have jurisdiction to effect a change of property rights with regard to leases.
Endeavor Energy Res., L.P. v. Discovery Operating, Inc., 554 S.W.3d 586, 603 (Tex. 2018), reh’g denied (Sept. 28,
2018). Because proration units are creatures of Texas’ regulatory scheme and do not by themselves effect a change
of property rights, proration unit “designations” are typically not filed of record. Given that Texas courts have held
that references to Texas Railroad Commission records do not provide a “nucleus of description” for the purposes of
satisfying the Statute of Frauds, such an attempted use to impart notice of a lien on a lease pursuant to an after-
acquired title provision should also fail. See Carpenter, 391 S.W.3d at 148-49.

                                                         23
111973733.v1
               Case 19-12269-CSS          Doc 1244       Filed 07/02/20   Page 24 of 28




                       Leases Not Covered by After-Acquired Clause
       Well/Unit              Lessor                Lessee       Lease Date Vol                  Pg
                                                     MDC Reeves Energy,
Toyah B                 Ann Elaine Glenn                                     3/13/2019   1779    769
                                                     LLC
                                                     MDC Reeves Energy,
Toyah B                 Kimberly Ann Torrez                                  3/13/2019   1779    771
                                                     LLC
                                                     MDC Reeves Energy,
Toyah B                 Lisa Marie Powell                                    3/13/2019   1779    773
                                                     LLC
                                                     MDC Reeves Energy,
Toyah B                 Steve Earl Glen                                      3/13/2019   1779    775
                                                     LLC
                                                     MDC Reeves Energy,
Toyah B                 Craig Patrick Glen                                   3/13/2019   1779    779
                                                     LLC
                                                     MDC Reeves Energy,
Toyah B                 Donna Ruth Kirk                                      3/13/2019   1779    781
                                                     LLC
                        David Earl Glenn, dealing
                                                     MDC Reeves Energy,
Toyah B                 in his sole and separate                             3/13/2019   1779    783
                                                     LLC
                        property
                                                     MDC Reeves Energy,
Toyah B                 Crownrock Minerals,LP                                3/8/2019    1781    76
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        Jeffery Sammons                                     12/27/2018   1781    85
                                                     LLC
                        Jeffery Sammons a/k/a        MDC Reeves Energy,
Copperhead 23                                                               12/27/2018   1781    88
                        Jeffery D. Sammons           LLC
                        Jeffery Sammons a/k/a        MDC Reeves Energy,
Runaway Ghost 23                                                            12/27/2018   1781    88
                        Jeffery D. Sammons           LLC
                        Meredith Baker through       MDC Reeves Energy,
Runaway Ghost 23                                                            12/27/2018   1781    91
                        her AIF Jeffrey Sammons      LLC
                                                     MDC Reeves Energy,
Copperhead 23           Richard F. Sammons                                  12/27/2018   1796    39
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        Richard F. Sammons                                  12/27/2018   1796    39
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        Richard F. Sammons                                  12/27/2018   1796    42
                                                     LLC
                        Jeffery Sammons aka
                        Jeffery D. Sammons as
                                                     MDC Reeves Energy,
Copperhead 23           Attorney-In-Fact for                                12/27/2018   1811    116
                                                     LLC
                        Meredith Baker aka
                        Meredith S. Baker
                        Jeffery Sammons aka
                        Jeffery D. Sammons as
                                                     MDC Reeves Energy,
Runaway Ghost 23        Attorney-In-Fact for                                12/27/2018   1811    116
                                                     LLC
                        Meredith Baker aka
                        Meredith S. Baker
                                                     MDC Reeves Energy,
Copperhead 23           Julia Workman                                       12/27/2018    2019011999
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        Julia Workman                                       12/27/2018    2019011999
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        Julia Workman                                       12/27/2018    2019012000
                                                     LLC
                                                     MDC Reeves Energy,
Copperhead 23           James Brian Anderson                                 3/7/2019     2019014092
                                                     LLC
                                                     MDC Reeves Energy,
Runaway Ghost 23        James Brian Anderson                                 3/7/2019     2019014092
                                                     LLC



                                                    24
111973733.v1
                Case 19-12269-CSS        Doc 1244       Filed 07/02/20   Page 25 of 28




                           Leases Not Covered by After-Acquired Clause
       Well/Unit                  Lessor                Lessee       Lease Date Vol              Pg
                                                    MDC Reeves Energy,
Copperhead 23              Laura Anderson Davis                               3/7/2019    2019014093
                                                    LLC
                                                    MDC Reeves Energy,
Runaway Ghost 23           Laura Anderson Davis                               3/7/2019    2019014093
                                                    LLC
                           Tracy Anderson           MDC Reeves Energy,
Copperhead 23                                                                 3/7/2019    2019014094
                           Modisette                LLC
                           Tracy Anderson           MDC Reeves Energy,
Runaway Ghost 23                                                              3/7/2019    2019014094
                           Modisette                LLC
                                                    MDC Reeves Energy,
Toyah B                    Karen Jane Alexander                               3/13/2019    Unknown
                                                    LLC

                                       CAUSES OF ACTION

    A. Count 1: Declaratory Judgment Under 28 U.S.C. §§ 2201 and 2202, and Lien
       Procedures Order Relating to Extent, Validity, Priority and Amount of the CJSR
       Superior Mineral Liens

          45.     CJSR incorporates all prior paragraphs into this section.

          46.     In a case of actual controversy within its jurisdiction, except with respect to

inapplicable exceptions, any court of the United States, upon the filing of an appropriate

pleading, may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought. 28 U.S.C. § 2201(a). Any such

declaration shall have the force and effect of a final judgment or decree and shall be reviewable

as such. 28 U.S.C. § 2201(a). Further necessary or proper relief based on a declaratory judgment

or decree may be granted, after reasonable notice and hearing, against any adverse party whose

rights have been determined by such judgment. 28 U.S.C. § 2202. CJSR provided the goods and

services to the Debtor Defendants as described herein and in the Exhibits attached hereto. CJSR

properly and timely perfected the CJSR Superior Mineral Liens. On information and belief, the

value of CJSR’s collateral securing the CJSR Superior Mineral Liens and the CJSR Additional

Superior Mineral Liens exceeds the amount of the outstanding indebtedness owing to CJSR.

          47.     The CJSR Superior Mineral Lien and the CJSR Additional Superior Mineral Lien

fully secures the principal amount of the indebtedness owed by the Debtor Defendants to CJSR

                                                   25
111973733.v1
               Case 19-12269-CSS        Doc 1244       Filed 07/02/20   Page 26 of 28




plus additional interest, attorneys’ fees and other costs as may be allowed by applicable law.

CJSR seeks a declaratory judgment establishing the extent, validity, perfection, priority, value

and amount of CJSR’s liens, as described herein, and allowed secured claim under FED. R.

BANKR. P. 7001(c)(2) 3012; Section 506 of the Bankruptcy Code, and The Federal Declaratory

Judgment Act, 28 U.S.C. 2201 and the Lien Procedures Order.

         48.     CJSR further seeks a judgment recognizing and making enforceable the CJSR

Superior Mineral Liens against the property described in the liens, and this complaint and as

allowed under Chapter 56 of the Texas Property Code.

         49.     CJSR also seeks a declaratory judgment that the CJSR Superior Mineral Liens

and CJSR Additional Superior Mineral Liens are valid, properly perfected, first priority mineral

liens in accordance with applicable law against the property described above in the CJSR

Superior Mineral Liens and the CJSR Additional Mineral Liens in the sums provided above to

secure full payment of the amounts owed to CJSR by MDC and/or the other Debtor Defendants

and further recognizing and making enforceable CJSR’s liens under all applicable law and senior

to the Mortgages, and the prepetition and post-petition liens, security interests and claims of the

Prepetition Secured Parties as to the property described above.

         B.      Count 2 - Recovery of Attorneys’ Fees and Costs.

         50.     CJSR incorporates all prior paragraphs into this section.

         51.     Pursuant to Section 506(b) of the Bankruptcy Code, 28 U.S.C. § 2202, and

Chapter 53 and 56 of the Texas Property Code, CJSR seeks recovery of all reasonable attorneys’

fees, interest and costs incurred in enforcing its statutory privilege, liens, claims and underlying

obligations related thereto in this proceeding.




                                                  26
111973733.v1
               Case 19-12269-CSS        Doc 1244       Filed 07/02/20     Page 27 of 28




                                  RESERVATION OF RIGHTS

         52.     CJSR reserves its right to amend this Complaint based on new information that

may be received during discovery or as otherwise allowed by law or this Court.

                                              PRAYER

         Wherefore, CJSR prays for the following:

                 a.     for a judgment providing all declaratory relief described herein;

                 b.     for a judgment that CJSR has valid, properly perfected, first priority
                        mineral liens in accordance with applicable law against the property
                        described above on the CJSR Superior Mineral Liens in the sums provided
                        above to secure full payment of the amounts owed to CJSR by MDC
                        and/or the other Debtor Defendants and further recognizing and making
                        enforceable CJSR’s liens under all applicable law;

                 c.     for a judgment that the CJSR Superior Mineral Liens are superior in
                        priority to the Mortgages and the prepetition and post-petition liens,
                        security interests and claims of the Prepetition Secured Parties;

                 d.     for a judgment declaring the value of CJSR’s allowed secured claim on the
                        collateral described herein;

                 e.     an award of applicable interest, reasonable attorneys’ fees, and costs; and

                 f.     that CJSR be granted all other relief, general or special, at law or in equity,
                        to which the CJSR shows itself justly entitled.


                                      [Signature page follows.]




                                                  27
111973733.v1
               Case 19-12269-CSS   Doc 1244    Filed 07/02/20   Page 28 of 28




Dated: July 2, 2020                           FOX ROTHSCHILD LLP

                                              /s/ Thomas M. Horan
                                              Thomas M. Horan (DE Bar No. 4641)
                                              Citizens Bank Center
                                              919 North Market Street, Suite 300
                                              Wilmington, DE 19899-2323
                                              Telephone: (302) 480-9412
                                              E-mail: thoran@foxrothschild.com

                                              GRAY REED & MCGRAW LLP

                                              Micheal W. Bishop, Esq.
                                              Texas State Bar No. 02354860
                                              1601 Elm Street, Suite 4600
                                              Dallas, Texas 75201
                                              Telephone: (214) 954-4135
                                              Facsimile: (214) 953-1332
                                              mbishop@grayreed.com

                                              -and-

                                              Joe Virene
                                              Texas Bar No. 24060779
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100
                                              jvirene@grayreed.com


                                              ATTORNEYS FOR NEXTIER
                                              COMPLETION SOLUTIONS INC. f/k/a
                                              C&J SPEC-RENT SERVICES, INC.




                                          28
111973733.v1
